DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-56 are pending in the application.
This office action is in response to the amendment filed on 2/26/2021.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the recitation of “or, if present the positional domain, wherein said universal domain comprises…” renders the claim indefinite because it is unclear whether the universal domain comprises (i) and (ii) only when the positional domain is present.
Claim 23 recites the limitation "the positional domain" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite positional domain.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 6-9, 11-25, 30-37, 40, 41, 43-50, 52-56 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Church (WO 2012/048341).
The nature of the invention of claim 44 is a method of analyzing nucleic acid in a tissue sample comprising the steps of a) contacting a tissue sample with a capturing probe immobilized on a substrate, wherein the capturing probe comprises a positional domain and a capturing domain; b) hybridizing nucleic acid of the tissue sample to hybridize to the capture probes; c) 
Church discloses a method for making clonal copies of barcode sequences and attaching said degenerative sequences to a solid support (see page 8, lines 1-4).  Church discloses each discrete area of a support will be uniquely barcoded with a plurality of target barcode oligonucleotides (see page 8, lines 4-6).  Since the ‘365 patent specification states “so-called barcode sequences (or ID tags, defined herein as positional domains) incorporated into the array nucleic acid probes,”(see col.13, lines 32-34) the barcode sequence disclosed by Church meets the limitation of positional domain in claims 44.  Church discloses the oligonucleotide attached to the solid support may comprise a sequencing primer region (which will be used to facilitate sequencing of barcode), a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (see page 8, paragraph [025], lines 1-5).  This annealing primer read on the capture domain of the capture probe in claim 44 because it will hybridize to a target nucleic acid.  Church discloses using said immobilized oligonucleotide for emulsion PCR in the presence of a single cell (see paragraph [027], lines 1-3), which read on step a) of claim 44 “contacting a tissue sample comprising cells with an object substrate that comprises at least one species of capture probe.” Church discloses that nucleic acid target of interest is annealed to the complementary sequences on the barcoded bead template, reverse transcribed, for a RNA target, or primer extension, for a DNA target, is performed (see page 9, paragraph [029], lines 1-4), which read on step b) of claim 44 “allowing nucleic acids of the tissue sample to hybridize to the capture probe under a set of conditions.”  Church discloses PCR amplification using gene specific primer (or restriction cleavage, and/or 
Regarding claims 45 and 46, Church discloses the target nucleic acid from tissue sample comprise mRNA (see page 4, paragraph [010], lines 1-2, page 9, paragraph [031], lines 1-4).
Regarding claim 47, Church discloses imaging the tissue sample (see paragraph [017] pages 5-6, and Figure 4).  
Regarding claim 48, Church discloses imaging the sample prior to amplification (see page 7, paragraph [021] and Figure 8).  
Regarding claim 49, Church discloses detecting comprises sequencing (see page 10, paragraph [030]).
Regarding claim 50, Church discloses performing fluorescent in situ sequencing (see page 23, paragraph [058]).
Regarding claim 52, the image in Figure 4 shows two-dimensional spatial resolution of the nucleic acid molecule (see Figure 4).
Regarding claim 53, Church discloses the solid support (subject substrate) may be a slide or chip (see page 19, paragraph [051], lines 3 and 4).  

Regarding claim 55, Church discloses the biological sample to be analyzed may be a tissue section (see page 18, paragraph [046], line 13).  
Regarding claim 56, Church discloses the positional domain is 5’ relative to the capture domain (see Figure 6A).
The nature of the invention of claim 1 is a method of analyzing RNA in a tissue sample comprising: a) providing capturing probes immobilized on substrate, wherein the probe comprises a capture domain and has a free 3’ end to function as a reverse transcriptase primer; b) contacting the substrate with a tissue sample comprising cells and hybridizing RNA to said capture probe; c) generating cDNA molecules from the captured RNA molecules; d) labeling the cDNA molecules at the same time or after the cDNA is generated; e) detecting a signal from the labeled cDNA molecules; and f) imaging the tissue sample, wherein the imaging can occur any time before or after step c).  
Regarding claim 1, Church discloses an oligonucleotide attached to the solid support comprise a sequencing primer region (which will be used to facilitate sequencing of barcode), a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (see page 8, paragraph [025], lines 1-5).  This annealing primer read on the capture domain of the capture probe in claim 1 so that step a) of claim 1 is anticipated.  Church discloses using said immobilized oligonucleotide for emulsion PCR in the presence of a single cell (see paragraph [027], lines 1-3), which read on step b) of claim 1 “contacting a tissue sample comprising cells with an object substrate and 
Regarding claim 6, the claim is interpreted as steps f)-j) are all optional. 
Church discloses an oligonucleotide attached to the solid support may comprise a sequencing primer region (which will be used to facilitate sequencing of barcode), a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (see page 8, paragraph [025], lines 1-5).  The barcode and annealing primer read on the positional domain and capture domain for reasons discussed above.  
Regarding claims 7 and 8, the limitations further limits optional steps claim 6, therefore, not necessarily performed.
Regarding claim 9, Church discloses washing object substrate, the beads (see page 29, paragraph [077]). Since claim 9 does not specify when this washing step occurs, the disclosure of Church meets this limitation.

Regarding claim 12, Church discloses each oligonucleotide is immobilized on different bead so that each occupies a distinct position on the bead (see page 8, paragraph [024], lines 1-4).
Regarding claim 13, Figure 8A-8H from Church showed multiple images of bead clonality in emulsions, specifically 8A shows optimal amount of starting template, 8B shows sequencing of barcode, and 8E shows barcoded beads in the presence of lysed cells in emulsion post-amplification (see page 7, paragraph [021]). Since the specification define “correlating,” this step may be a mental step so that simply looking at the figures 8A-8H meets the limitation.
Regarding claims 14-16, Church discloses incorporate nucleotide queried by different fluorophores (see page 32, paragraph [088], lines 2-4).
Regarding claim 17, Church discloses imaging the substrate such that signal from labelled cDNA is detected (see page 7, paragraph [021]).
Regarding claim 18, the intended purpose of the method being “a method for the identification of transcriptionally active tumour cells” does not result in different steps between the claimed method and the prior art method to patentably distinguish the claimed invention from the prior art. With respect to the application of the nucleic acid analysis method, Church disclose that the biological sample such as cancer samples may be used (see page 18, paragraph [48], last line), and meets the limitation of claim 18.
Regarding claim 19, Church discloses that the substrate is imaged using white light and fluorescence (see 7, paragraph [021] and Figure 8).

Regarding claim 21, Church discloses that the annealing primer further comprises a barcode, a positional domain, 5’ to the annealing primer (see page 6, paragraph [019], Figure 6A).
Regarding claim 22, Church discloses each discrete area of a support will be uniquely barcoded with a plurality of target barcode oligonucleotides (see page 8, lines 4-6).
Regarding claim 23, Church discloses that the immobilized oligonucleotide barcoded primer further comprises a sequencing primer domain, 5’ to the annealing primer, which meets the limitation of a universal domain for amplifying the generated DNA molecules (see page 6, paragraph [019], Figure 6A).
Regarding claim 24, Church discloses the annealing primer may be polyT or polyU DNA, wherein polyT may be 25 nucleotides (see page 10, paragraph [031], lines 2-3, Table 4, SEQ ID NO: 9).
Regarding claim 25, Church discloses the annealing primer is directed or indirectly immobilized on the solid support by their 5’ end including covalent attachment, hybridization, affinity attachment, magnetic attachment (see page 20, paragraph [053], lines 3-4).  
Regarding claim 30, Church discloses solid support made from polystyrene, glass, cellulose, nylon among others (see page 20, paragraph [052], lines 4-6).
Regarding claim 31, Church discloses that the tissue sample may be a tissue section (see paragraph [046], last line).  
Regarding claims 32-34, Church discloses an oligonucleotide attached to the solid support may comprise a sequencing primer region (which will be used to facilitate sequencing of 
Regarding claims 35 and 36, Church discloses that the substrate is imaged using white light and fluorescence (see 7, paragraph [021] and Figure 8).
Regarding claim 37, Church discloses that the cell is lysed before the amplification step, which meets the limitation of modifying the tissue sample (see page 9, paragraph [029], lines 1-4).
Regarding claims 40-41 and 43, Church discloses that the solid support may be beads or bead array (see paragraph [052], 1st line), wherein the beads may be made of different material such as polystyrene, glass, cellulose, nylon and acrylic polymer (see page 20, paragraph [052], lines 4-6).  Since the specification does not what is considered “suitable for use as a sequencing platform” or “next generation sequencing technologies,” the beads disclosed by Church is considered to meet this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Shyamala et al (previously cited).  
Claim 2 is drawn to a method of analysis RNA in a tissue sample comprising steps a)-f) of claim 1, and repeating the steps of a)-e) of claim 1 using a different set of condition for the hybridization step in b), and compare the intensity or resolution of the detected signal from labeled cDNA.  
Church teaches each and every steps of a)-f) of claim 1 (see 102e rejection above).  Church teaches when preparing oligonucleotide attached solid support, different concentration of primer were used (see page 29, Table 1). Church teaches different types of beads were used under similar conditions in two different emulsion PCR (see Table 2 and Table 3, and paragraph [083]).

Shyamala teaches a method of detecting WNV nucleic acid comprising: a one-step capture of specific nucleic acid target from plasma or serum using magnetic beads coupled with oligo dT (see page 36, last paragraph) in example 1. Shyamala further disclose that the capturing beads were subject to one-step RT-PCR following capture (see page 37, lines 12-15). Shyamala teaches that the amplification efficiency was tested in WNV RNA samples in example 3 (page 40, last paragraph).  Shyamala teaches reagents from Taqman were used for TaqMan quantitative RT-PCR analysis (see page 39, last two lines), whereas reagents from Invitrogen Superscript III Platinum were also used for quantitative RT-PCR (see page 41, 2nd paragraph). 
It would have been obvious to an ordinary skilled in the art that changing a specific condition in the hybridization step to optimize the signal detection based on the teaching from Church and Shyamala. Varying of a specific condition for hybridization, i.e. primer concentration and salts concentration in reaction buffer, to achieve the optimum signal readout is well-known and established practice as evidenced by the teaching from Shyamala et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of RU2410439C1.
Claim 3 recites an additional step to claim 1 of “g’) removing the labeled cDNA from at least one portion of the surface of the substrate object.” Claim 4 depends on claim 3 and includes step k) for correlating the sequence information with imaging. Claim 5 further limits claim 3 that removing cDNA is removed by laser ablation.  

RU2410439C1 teaches a method of removing DNA sample immobilized on a solid support, a biochip, by ablation with laser (see page 3 of translation, paragraph [0014], paragraph [032]-[041]).  The ‘439 patent demonstrates that the DNA removed from solid support by laser ablation maintains their molecular structure as confirmed by PCR sequencing (see page 5 of translation, paragraph [0047]).  ‘439 patent teaches this method makes it possible for direct comparison of the sequences hybridized on biochip between biochip made by different manufacturer, and between experiments done by different laboratories because the molecular structure of the nucleic acid hybridized on the chip is preserved (page 1 of translation, paragraph [0004], 14-20, page 2, paragraph [0008], page 3-4, paragraph [0011]-[0013]).
It would have been obvious to an ordinary skilled in the art that the method of analyzing nucleic acid from a tissue sample have many potential different application as suggested by Church, such as study of genomes, transcriptomes, proteomes, metabolic pathways of complex cell samples (see paragraph [023]).  The ‘439 patent suggests that the reproducibility of the detection assay from a high throughput screening is critical. The ordinary skilled in the art would be motivated to use laser ablation to remove the labeled cDNA from the surface of the solid support (such as an array taught by Church) because the ‘439 patent demonstrated that laser ablation of DNA from  maintains DNA structure, so that direct comparison of the sequences hybridized to the solid support is possible.  The ordinary skilled in the art would have reasonable expectation of success to use laser ablation to remove labeled cDNA from the solid support .
Claims 10, 26-29 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Rigatti (US 8,198,028).
Regarding claims 10 and 42, Church teaches a method of analyzing RNA comprising at least steps a)-e) of claim 6, and steps a)-f) of claim 1 (see above). Church teaches beads and bead arrays are used in exemplary embodiments (see paragraph [052]), wherein the capture probe may be attached by a variety of prior art known method such as hybridization, covalent attachment and affinity attachment (see paragraph 053]).  However, Church does not specifically teach that each oligonucleotide primer is immobilized on the subject substrate by bridge amplification to form a local colony of capture probe such that each species of capture probe occupies a distinct position on the object substrate.  
Rigatti teaches a method of forming bead array with nucleic acid attached thereof, comprising: a) providing a surface comprising one or more primer oligonucleotides attached to the surface; b) providing a pool of beads, wherein the beads in the pool have a plurality of templates attached; c) arraying the beads onto the surface by hybridizing the template and primer oligonucleotides; and d) extending the primers to produce copies of the templates attached to the surface (see col. 33, lines 1-20), wherein the beads in step b) is amplified by bridge amplification with two primers immobilized on the beads (see col.33, lines 26-29, and Figure 2).  Rigatti teaches such methods generates arrays that using beads to control the density of the features on the array.
It would have been obvious to an ordinary skilled in the art that the bead array used in the nucleic acid analysis method taught by Church may be made by the method taught by Rigatii.  
Regarding claims 26-29, Church teaches a method of analyzing RNA comprising at least steps a)-f) of claim 1 (see above). Church teaches the capture probe may be attached by a variety of prior art known method including hybridization (see paragraph [053], line 4).  Church provides an example of immobilized nucleic acid molecule on a bead comprising sequencing primer, barcode and annealing primer with 5’ attached to the bead (see Figure 1A).
However, Church does not specifically teach that the capture probe comprises upstream sequence that is capable of hybridizing to 5’ end of surface probes that are immobilized on the object substrate (claim 26) by their 3’ end (claim 27), wherein the surface probes comprises a sequence complementary to at least part of the capture domain; and at least part of a universal domain (claim 28) and a positional domain (claim 29).
Rigatti illustrates a method of attaching nucleic acids to solid support by hybridization of oligonucleotide to a surface primer (see col.18, lines 31-36, and Figure 2). 
It would have been obvious to an ordinary skilled in the art that attaching the primer oligonucleotide illustrated in Figure 1A (Church) to a solid support by hybridization method would necessarily require a surface probe that the primer oligonucleotide may be hybridize to, wherein the surface probe is immobilized to the solid support by their 3’ end so that it can .
Claims 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Emmert-Buck et al (Science, 1996. Vol.274, pages 998-1001).
Regarding claims 38 and 39, Church teaches the biological sample to be analyzed may include samples from a variety of sources including multiple tissue, tissue section and biopsy (see paragraph [046] on pages 17-18).
However, Church does not teach details on how each biological sample may be modified including dissecting using laser capture microdissection.
Emmert-Buck et al. teach when analyzing DNA, RNA or protein from heterologous tissue, problems may arise because the input may not come from the population of cells that exhibiting the characteristic of disease morphology (see page 998, 2nd col., 2nd paragraph, lines 1-6).  Emmer-Buck et al. teach a laser capture microdissection (LCM) system that can selective transfer and recover tissue samples from a variety of sources including frozen tissues, cytology cell preparations, formalin fixed tissues (see bridging paragraph of page 998-999).  Emmert nd col., 2nd paragraph, lines 1-3, and Figure 2 and 3).  
The ordinary skilled in the art would recognize that the nucleic acid analyzing method taught by Church involves using different starting material biological sample such as tissue section or surgical biopsy that may comprise heterologous cell populations.  The ordinary skilled in the art would be motivated to dissect a part of the sample that have cells comprise the nucleic acid of interest.  The ordinary skilled in the art would be motivated to use LCM to make such dissection because Emmer-Buck et al. demonstrated that LCM preserves the integrity of nucleic acid in tissue sample.  The ordinary skilled in the art would have reasonable expectation of success following the teaching from Emmer-Buck to modify the biological sample by LCM prior to perform nucleic acid analysis.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Yeung (US20080199929).
Regarding claim 51, Church teach steps a)-e) of claim 44 (see above). The difference between claim 51 and Church is that Church does not specifically indicate that the tissue sample is disposed in a gel matrix.
Yeung teaches a method for collecting cells following laser microdissection, wherein the cells from tissue sample is collected in agar gel (see page 4, 1st col., paragraph [054]).  
The ordinary skilled in the art would recognize that the nucleic acid analyzing method taught by Church involves using different starting material biological sample such as tissue section or surgical biopsy that may comprise heterologous cell populations.  It would have been 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CELINE X QIAN/            Primary Examiner, Art Unit 1636    

Conferees:

/Sharon Turner/
Patent Reexamination Specialist, CRU 3991

/ Jean C. Witz/
Supervisory Patent Reexamination Specialist, CRU 3991